Citation Nr: 1138072	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  08-39 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for left shoulder degenerative arthritis with internal derangement secondary to service-connected right shoulder strain.

2.  Entitlement to service connection for left shoulder degenerative arthritis with internal derangement secondary to service-connected right shoulder strain.

3.  Entitlement to an increased evaluation for residuals of chronic right shoulder strain, currently evaluated as 10 percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Counsel


INTRODUCTION

The Veteran had active military service in the Marine Corps from June 1964 to May 1968.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In April 2008, the RO denied an increased rating higher than 10 percent for right shoulder strain.  The RO denied service connection for left shoulder degenerative arthritis and internal derangement in October 2008, finding that new and material evidence had been submitted to reopen the claim, but denying the claim on the merits.  Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim of service connection for a left shoulder disability.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In July 2010, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.  A transcript of the hearing is associated with the claim folder. 

The Board must discuss all theories of entitlement raised by the Veteran or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).  Accordingly, the left shoulder claim has been recharacterized to reflect the theory of secondary service connection.

In August 2006, the RO denied entitlement to TDIU.  The Veteran did not file a notice of disagreement.  A TDIU claim is considered part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran testified during the July 2010 Board hearing that he had lost his job because of the right shoulder disability.  Therefore, a claim of entitlement to TDIU is inferred based on the claim for increased evaluation. 

Additional evidence was received after the issuance of the supplemental statement of the case in July 2011.  However, the Veteran's representative submitted a waiver of initial RO consideration in September 2011.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The reopened issue of entitlement to secondary service connection for a left shoulder disability and the inferred issue of entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a left shoulder disability was denied in a June 2004 Board decision, on the grounds that there was no nexus shown between the Veteran's left shoulder disability and service.

2.  Evidence received since the June 2004 Board decision was not previously considered by agency decision makers, is not cumulative and redundant of the evidence already of record, bears directly and substantially upon the issue of service connection, and is so significant that it must be considered in order to fairly decide the merits of the claim.

3.  The range of motion of the Veteran's service-connected chronic right shoulder is manifested by limitation of flexion to 90 degrees at worst; the evidence does not show limitation of motion midway between the side and shoulder level, ankylosis, impairment of the flail joint, nonunion of the radius and ulna, impairment of the radius, or right elbow supination or pronation.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the June 2004 Board decision and the criteria for reopening the claim of entitlement to service connection for left shoulder degenerative arthritis with internal derangement secondary to service-connected right shoulder strain have been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2011).

2.  The criteria for an increased, initial evaluation of 20 percent, but no higher, for chronic right shoulder strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1 - 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5003, 5018, 5200-5203 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the case of claims for increased evaluation, notice regarding the need to show the impact of the service connected disability on daily and occupational functioning, as well as general worsening, is required.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The secondary service connection claim for left shoulder degenerative arthritis with internal derangement based on new and material evidence has been considered with respect to VA's duty to notify and assist, including Kent v. Nicholson, 20 Vet. App. 1 (2006).  Given the Board's finding that new and material evidence has been secured to reopen the left shoulder claim, no conceivable prejudice to the Veteran could result from the adjudication of that claim, regardless of whether the Veteran has been provided the notice and assistance required by law and regulation.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

With respect to the increased evaluation claim, the RO provided the Veteran pre-adjudication notice in February 2008.  The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

VA has obtained VA treatment records (STRs), afforded the Veteran physical examinations, and provided the Veteran the opportunity to give testimony before the Board.  The VA examinations are adequate for adjudication purposes, as they describe in full the current manifestations of the Veteran's service-connected disability.  In April 2011, the Social Security Administration (SSA) informed the RO that it did not have any records for the Veteran.  The RO's efforts to locate any SSA records are documented in a June 2011 memorandum to the file.  

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  New and Material Evidence

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. 
§ 3.156(a) (2010).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim."  Id.; Shade v. Shinseki, 24 Vet. App 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary to consider the patently incredible to be credible").

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  

The RO denied the Veteran's claim for a left shoulder disability in February 2002, finding that there was no evidence of a left shoulder disability.  The Veteran appealed the RO's denial of service connection to the Board.

A June 2004 Board decision denied service connection for a left shoulder disability on a direct basis.  Evidence of record in June 2004 included service treatment records (STRs), as well as post-service VA and private treatment records.  Also considered was the Veteran's August 2003 hearing testimony, during which he testified that he initially injured his left shoulder in a 1963 motor vehicle accident, then injured his left shoulder in a May 1965 fall, and later developed shoulder pain during boot camp.  The Board noted that there was no in-service notation of left shoulder problems, nor was there any chronic left shoulder disability diagnosed during service.  The Board acknowledged that post-service treatment records established a current left shoulder disability, but found that there was no medical evidence of record which established a link between the current left shoulder disability and service.

The June 2004 Board decision, in which the Board denied direct service connection for a left shoulder disability, is final.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.

The Veteran filed a request to reopen the left shoulder claim in May 2008.  The RO reopened the claim in October 2008, but denied the claim on the merits finding that there was no evidence supporting a relationship between the Veteran's left shoulder disability and his service-connected right shoulder disability.

Evidence submitted since the June 2004 Board decision includes the Veteran's statements that his current left shoulder disability is the result of overuse of the service-connected right shoulder disability.  The Veteran's contentions to the effect that his left shoulder disability is secondary to his service-connected right shoulder disability provide a plausible basis upon which to undertake additional development as to this matter.  This evidence is new, material, and raises a reasonable possibility of substantiating a secondary service connection claim.  See 38 C.F.R. § 3.156(a).  Reopening of the left shoulder claim is warranted.

III.  Increased Evaluation

The RO granted service connection for chronic right shoulder strain in June 2005 and assigned a 10 percent evaluation.

The Veteran filed an increased evaluation claim for his right shoulder disability in December 2007.  In April 2008, the RO continued the 10 percent evaluation.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. 
§§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the veteran, as well as the entire history of the veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation already has been established and an increased disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Different percentage ratings for different periods of time can be applied based on the medical evidence of record.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.

The Veteran's right shoulder disability is rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-5018 for hydrathrosis.  

Under DC 5018, hydrathrosis shall be rated based on limitation of motion of the affected part, as degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003.  38 C.F.R. § 4.71a, DC 5018 (2011).

Degenerative or traumatic arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 (degenerative arthritis) and DC 5010 (traumatic arthritis).

Limitation of the shoulder and arm is rated under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5200 - 5203.  The Veteran is right-handed; accordingly, his right shoulder is his major shoulder.

Under 38 C.F.R. § 4.71a, DC 5201, for limitation of motion of the arm, a  
20 percent rating is assigned for limitation of motion at shoulder level on the major side.  A 30 percent rating is assigned for limitation of motion to midway between side and shoulder level on the major side.  A 40 percent rating is assigned for limitation of motion of the arm to 25 degrees from side on the major side. 

Normal range of motion in the shoulder is from 0 to 180 degrees of forward elevation (flexion) and 0 to 180 degrees of shoulder abduction.  38 C.F.R. § 4.71a, Plate I.

September 2007 VA treatment records show that the Veteran was treated for right shoulder pain after falling off a retaining wall.  X-rays were unremarkable.  However, an October 2007 MRI showed rotator cuff tear with significant humeral head bone contusion.

A February 2008 VA joints examination report shows that the Veteran complained of constant right shoulder pain, which he rated 4-7/10.  He also reported giving way, instability, stiffness, and weakness.  He denied any flare-ups.  The examiner noted resolving ecchymosis over the shoulder.  There was no obvious increase in muscle atrophy.  A drop test was positive.  There was tenderness to palpation over the insertion of rotator cuff.  Flexion was to 95 degrees, with pain at 90 degrees.  Lateral abduction was to 60 degrees, with pain at 40 degrees.  Internal rotation was to 85 degrees, with pain at 85 degrees.  External rotation was to 60 degrees.  The only loss of motion after repetition was external rotation; the examiner wrote "max to 40 degrees" due to pain.  There was no loss of bone, recurrent dislocation, inflammatory arthritis, or joint akylosis.  The examiner diagnosed rotator cuff tear right shoulder.  

A July 2008 VA joints examination of the left shoulder contains right shoulder range of motion findings.  Flexion was to 180 degrees, abduction was to 180 degrees, and internal and external rotation were  to 90 degrees.  There was no additional limitation after repetitions.  The Veteran complained of pain and stiffness, with flare-ups lasting several hours every 1-2 months.

As requested in the August 2010 Remand Order, the Veteran submitted to a January 2011 VA joints examination.  Flexion was to 130 degrees, abduction was to 110 degrees, internal rotation was to 60 degrees, and external rotation was to 80 degrees.  There was objective evidence of pain after repetitions, but no additional limitation.  There was no malunion or recurrent dislocation of the scapulohumeral joint with infrequent or frequent episodes of guarding of any arm movements.  

There is evidence of impairment in the right shoulder that meets the criteria for a higher rating based on limitation of motion of the right shoulder under DC 5201.  Specifically, the February 2008 VA examination report shows that the Veteran had 95 degrees of flexion with pain starting at 90 degrees, and 60 degrees of lateral abduction with pain starting at 40 degrees.  Limitation of motion to shoulder level (or 90 degrees) warrants a 20 percent rating under DC 5201.  

DC 5200, for ankylosis of the scapulohumeral joint, is not applicable, as there is no evidence of ankylosis of the right shoulder; the Veteran has retained fairly complete movement of the joint.  DCs 5202 and 5203 assign evaluations based on the degree of malunion or instability in the shoulder joint; the evidence of record reflects no such findings, and hence rating under those Codes is not appropriate.

In evaluating the Veteran's claim, the application of a higher disability evaluation based on functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran has complaints of pain and limited motion.  This functional impairment, however, is considered by the disability rating assigned above.  Generally, the degrees of disability specified by the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Consideration has also been given regarding whether the schedular evaluation is  inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluation in this case is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected disorder but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's right shoulder disability.  The Veteran has not required hospitalization due to this service-connected disability.  There is no evidence of marked interference with employment solely due to the right shoulder disability.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.
 

ORDER

New and material evidence having been submitted, the claim for service connection for left shoulder degenerative arthritis with internal derangement secondary to service-connected right shoulder strain is reopened; the appeal is granted to this extent only.

An increased evaluation of 20 percent for residuals of chronic right shoulder strain is granted.


REMAND

Left Shoulder 

The Veteran contends that his left shoulder disability was caused or aggravated by the need to favor his service-connected right shoulder (overuse injury).

Service treatment records (STRs) are negative for any complaints or findings of a left shoulder disability.  The May 1964 enlistment examination contains a clinically normal upper extremities evaluation.  In the accompanying report of medical history, the Veteran denied swollen or painful joints; any bone, joint, or other deformity; or painful or "trick" shoulder.  In May 1968, just prior to separation, the Veteran was treated for right shoulder pain after a fall.  The May 1968 separation examination also contains a clinically normal upper extremities evaluation.  

Post-service private treatment records show that the Veteran sought treatment from a chiropractor in October 1978.  He complained that his left arm was slightly sore.  He reported having fallen down a 20 foot hole during service.

Private medical records from Dr. JBP, from September 1988 to February 1990, show that the Veteran was reportedly in an automobile accident in May 1988 and subsequently had the onset of pain in his neck and across his shoulders.  The Veteran stated that he initially sought treatment from a chiropractor, and then later was prescribed anti-inflammatory medication by a private physician.  The diagnosis was mild cervical strain, resolving, with probably some component of functional overlay and anxiety.  The records also reflect that in April 1989, the Veteran was treated for continued complaints of shoulder pain.  At that time, he indicated that he had recently been doing some work at home which involved carrying eight pound sacks of cement and moving wood poles, and he started to have some increased symptoms in his neck and arm.  There was full range of motion of the shoulder.  No diagnosis was provided, and Dr. JBP noted that a physical therapy program for stretching and shoulder girdle rehabilitation program would be worthwhile.

A February 1996 private treatment record shows that the Veteran had been treated in September 1995 for complaints of severe neck and shoulder pain, with associated radicular pain into the shoulders and arms.  The diagnosis was chronic cervical subluxation complex at C2 and C7, with associated brachial neuralgia.

An October 1999 VA treatment record shows that the Veteran was treated for complaints of chronic right shoulder pain, and new problems with the left shoulder after a recent traumatic fall.  The assessment was bilateral shoulder pain, and it was noted that a rotator cuff injury could not be ruled out.  X-rays of the left shoulder showed the suggestion of an old trauma and probable very early osteoarthritis of the acromioclavicular (AC) joint.  The MRI showed (1) tendonitis, with partial tear at the insertion of the tendon of the rotator cuff (the supraspinatous), secondary to old trauma as described; there was no evidence of total tear, (2) osteoarthritis of the AC joint, with mild subacrominal impingement, (3) no evidence of labral tear, and (4) minimal amount of fluid collection in the AC and the glenoid humeral joint, with no gross effusion and no recent fracture.  

A November 1999 VA treatment record shows that the Veteran gave a history of bilateral shoulder pain since Vietnam.  

A January 2000 MRI of the left shoulder showed a partial rotator cuff tear.  In April 2000, the Veteran complained of bilateral shoulder pain for many years.  The assessment was bilateral shoulder tendonitis.

In a May 2000 correspondence, Dr. MWG stated that he had recently treated the Veteran for complaints of pain in his shoulders, right worse than the left.  An MRI of the left shoulder showed degenerative changes at the AC joint and partial tearing of the rotator cuff, but no full thickness tear.  Upon physical examination, the appellant had tenderness over the AC joints, bilaterally, and pain with forward flexion, with slight adduction of the arm with pressure applied on the arm, which was consistent with AC degenerative joint disease.

A July 2000 VA treatment record shows that the Veteran gave a prior medical history of bilateral shoulder rotator cuff derangement.  He stated that he had been offered multiple surgeries for his neck and shoulders, but had declined.

The Veteran continued to receive intermittent treatment for left shoulder pain until May 2003.

In September 2007, the Veteran was treated for injuries that he sustained after falling off a retaining wall.  He complained of headache, right shoulder pain, right hand pain, and dizziness.

The Veteran submitted to a July 2008 VA examination.  The examiner noted that the Veteran was "unclear" as to the onset of his left shoulder pain.  He wrote:  "I could not get him to tell me when his left shoulder began to have symptoms despite extensive explanation and questioning."  The Veteran stated that his left shoulder pain was due to overuse in order to compensate for his right shoulder disability.  He complained of pain with movement, and flare-ups several times a month.  Flexion was to 180 degrees, with pain at 170 degrees.  Abduction was to 180 degrees, with pain at 175 degrees.  X-rays were unremarkable.  The diagnosis was internal derangement and degenerative arthritis.  

The examiner opined that the left shoulder injury did not occur during service.  He explained that he had reviewed the claim file extensively and found "no mention of a left shoulder condition in the past by any medical clinician in any of his medical records."  According to the examiner, this indicated that the condition has not been significant enough to seek medical attention.  Also, there was no mention of any left shoulder injury during service.  The examiner further opined that the left shoulder disability was not caused by or a result of the right shoulder disability.  He reasoned that prior to the Veteran's 2007 fall, he had been doing "hard farm labor and daily calisthenic exercises, which included 50 push-ups each day."  The examiner stated "it is difficult to imagine that the veteran could do this level of physical activity with his left shoulder if he had significant injury to his left shoulder as a result of a service connected right shoulder injury."  The examiner determined that any disability to the Veteran's left shoulder that resulted from the 2007 right shoulder injury could not be considered service-connected.  He further stated that the left shoulder injury noted on the 1999 MRI was the result of the Veteran's daily heavy farm work and daily callisthenic exercises.

In an August 2009 correspondence, the Veteran claimed that the July 2008 VA examination was inadequate.  Specifically, he stated that the examiner had misunderstood his statements with respect to push-ups and hard labor.  He denied  injuring his left shoulder in the 2007 fall.  The Veteran noted that he had landed on his right side, and was treated only for right-side injuries and a possible concussion. 

The Veteran has repeatedly expressed his opinion that his left shoulder disability is secondary to his service-connected right shoulder disability, but such is not competent evidence.  The formation of that opinion relies on the application of specialized medical knowledge and training.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  This is different than a statement of causation which relies solely on observation of symptoms or events which are plainly evident, such as the onset of hearing loss immediately following an explosion.  See Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Board agrees that the July 2008 VA examination is inadequate.  First, the basis for opinion offered by the examiner, that there was no evidence of a left shoulder pain condition prior to October 1999, is contradicted by VA medical records, which contain numerous complaints of left shoulder pain between the Veteran's 1958 discharge and the October 1999 MRI.  This contradiction alone renders the opinion inadequate.  Second, the examiner did not address the possibility of aggravation.  
Therefore, remand is required.  See id.  

TDIU

The appeal for assignment of TDIU is inextricably intertwined with the appeal for service connection for a left shoulder disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Until that question is resolved, TDIU cannot be fully considered.

Additionally, because the Veteran has not been provided with a VA medical opinion regarding his employability and there is insufficient medical evidence for the Board to decide the Veteran's TDIU claim, a VA medical opinion regarding the Veteran's employability must be provided.  See 38 C.F.R. § 3.159 (c).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Schedule a VA examination to determine the nature and etiology of any current left shoulder disability.  All indicated tests and studies should be performed.  The claim folder, including a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the requested study.  The examiner must state all current diagnoses of the left shoulder (if any), and determine if it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's service-connected right shoulder disability aggravates any current left shoulder disability.  Aggravation means worsened beyond the natural progression of the disease.  

A full and complete rationale for all opinions expressed is required.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Then, schedule the Veteran for a VA examination to evaluate the impact of all of his service-connected disabilities on his employability.  The examiner should opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities alone, without consideration of his nonservice-connected disabilities and age, render him unable to secure or follow a substantially gainful occupation, taking into account his education and employment background.

The claim folder must be made available to the examiners for review in conjunction with the examinations.  A detailed rationale for all medical opinions must be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Then, readjudicate the Veteran's service connection claim and adjudicate the issue of entitlement to TDIU.  If either of the benefits sought remain denied, issue the Veteran and his representative a supplemental statement of the case and allow for a reasonable response period.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


